DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the longitudinal cavity wall" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 2-10 are also indefinite by virtue of their dependency on Claim 1.
Claim 7 recites the limitation "from both ends of the tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim since Applicant has not established the tube ends.  
Claim 8 recites the limitation "the ends" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear to what feature “the ends” is referring.  As written, it can be interpreted as virtually any part of the turbomachine.  For examination purposed, as best understood by the Examiner in view of the specification the limitation will be interpreted as referring the longitudinal ends of the tube.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Benken (US 5284011) in view of Sultana et al. (US 9863278) as evidenced by Shaik et al. (NPL Document 1), hereinafter: “Von Benken”, Sultana” and “Shaik”, respectively.
In Reference to Claim 1
Von Benken teaches:
A turbomachine assembly(10) comprising: 
a casing(18) comprising: 
an inner hub(34), 
an outer shroud(32) extending around and away from the inner hub(Fig 2), 
a hollow arm(36) provided with a longitudinal cavity(42) and connecting the inner hub and the outer shroud(Fig 2), 
a tube(48) configured to extend inside the longitudinal cavity of the hollow arm of the casing and comprising a central bracket(62) comprising two elastic blades(62b,62c) and configured to exert a pressure on the longitudinal cavity wall when the tube is extended within the longitudinal cavity(because 62b and 62c are configured to maintain contact with the first and second sidewalls 38, 40 via an interference fit, they are also structurally capable of exerting at least some pressure on the first and second sidewalls; Col 4, ll. 49-65; Col 5, ll. 1-25) 
wherein the elastic blades are linked to a support(62a) configured to be added onto the tube(62a is adhesively bonded to the tube 48; Col 4, l. 66 to Col 5, l. 15).
Von Benken fails to teach:

Sultana teaches:
	A similar tube support structure for a turbomachine(Fig 1) having a central bracket(5) comprising elastic blades(11,12) which exert a pressure on a cavity wall(1) wherein the elastic blades are made from Inconel 718(Col 2, ll. 10-15).
	A person of ordinary skill in the art, upon reading the references, would also have
recognized the desirability of tailoring the materials of each component to meet the needs of the particular application. Sultana teaches it is known to construct the elastic blades of metallic material, namely Inconel 718. 
Additionally, as Sultana teaches that the use of a known metallic material, such as Inconel 718, is suitable for use in turbomachines, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the material of the elastic blade to be Inconel 718 because it is merely the selection of an art known material suitable for use in the construction of a central bracket assembly for supporting a tube of in a turbomachine.
In further support of this position, the selection of a known material to construct a central bracket assembly for supporting a tube of in a turbomachine before the effective filing date of the claimed invention was held to be obvious. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)
Regarding the limitation “said materials have a deformation between 0.5% and 
In Reference to Claim 3
Von Benken in view Sultana as evidenced by Shaik teaches:
The assembly according to claim 1(see rejection of claim 1 above), wherein the elastic blades are made of forged inco718 or sheet metal(isothermally forged and precipitation hardened Inconel 718 – Shaik).  
In Reference to Claims 4-6
Von Benken in view Sultana as evidenced by Shaik teaches:
The assembly according to claim 1(see rejection of claim 1 above),
Von Benken in view Sultana as evidenced by Shaik fails to teach:
wherein a thickness of the elastic blades is comprised between 0.5 mm and 1.5 mm
wherein an orthogonal cross-section length at rest of the central bracket is 12 mm to 30 mm greater than a width of the longitudinal cavity of the hollow arm of the casing  
wherein a width of the elastic blades is comprised between 30 mm and 50 mm
The overall size of the elastic blades would depend on the size of the cavity in the hollow arm of the casing and the size of the tube it is meant to support.  A larger 
  The Court has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338 220 USPQ 111 (Fed. Cir. 1984), see MPEP §2144.04 IV A for further clarification).
In Gardner v TEC Syst., Inc., Gardner received a patent for an apparatus used to dry ink applied to high-gloss papers by supporting the paper with wet ink over a field of static air. The applied prior art taught the claimed apparatus except for dimensional limitations. The trial Court held the opinion that the dimensional limitations had no impact on the function of the apparatus and no evidence was shown that departing from the claimed dimensions would cause the apparatus to fail.
In the instant case, Von Benken in view Sultana as evidenced by Shaik teaches  the structure of the elastic blades which perform the same function of exerting pressure on the cavity walls along with supporting a tube within the cavity.
The examiner notes that pages 4-5 and 11 of the applicant’s specification refer to the various dimensions of the elastic blades; and while the specification refers to the respective lengths, thicknesses and widths, there is not an explanation of sufficient criticality for any particular dimension or an explanation for the size and scale of the turbomachine.

In Reference to Claim 7
Von Benken in view Sultana as evidenced by Shaik teaches:
The assembly according to claim 1(see rejection of claim 1 above), wherein the central bracket is placed in a position substantially equidistant from both ends of the tube(since each bracket 62 extends the entire radial length of the tube inside the strut, each central bracket must be disposed in a position substantially equidistant from the hub end and the casing end; Col 4, ll. 10-14 of Von Benken).  
In Reference to Claim 8
Von Benken in view Sultana as evidenced by Shaik teaches:
The assembly according to claim 1(see rejection of claim 1 above), comprising two brackets(62,62; see Fig 7,8 of Von Benken), each comprising two elastic blades(each bracket 62 has two elastic blades 62b, 62c - Von Benken), the first bracket being disposed in a position distant from one of the ends by substantially one third of the distance separating the ends, and the second bracket being disposed in a position distant from 
In Reference to Claim 9
Von Benken in view Sultana as evidenced by Shaik teaches:
A turbomachine(10, Fig 1 of Von Benken) comprising the assembly according to claim 1(see rejection of claim 1 above).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Benken in view of Sultana as evidenced by Shaik and Special Metals (NPL Document 2) .
In Reference to Claim 2
Von Benken in view Sultana as evidenced by Shaik teaches:
The assembly according to claim 1(see rejection of claim 1 above), wherein the material(s) of the elastic blades has/have a Young's modulus at 20 0C comprised between 180,000 MPa and 250,000 MPa(as evidenced by Tables 3 and 4 of Special Metals, Inconel 718 has a Young’s Modulus of approximately 200,000 MPa at 20 deg C).  
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Uematsu et al. (US 6769867), Stoliaroff-Pepin (US 10871077), Banhos et al. (US 10557572), Amhad et al. (WO 2015024800), Miller (US 20180274389) are all cited for teaching similar pipe supports within a turbomachine vane or strut.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745